Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 19-26 are ALLOWED.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination inserting a second test or calibration plug into the lower canaliculus of the patient’s eye and adjacent said first test or calibration plug, then inserting a long-term or extended wear canalicular plug of said optimal length. Lang (US 6428502) discloses a canalicular plug implanted in the eye but does not teach any segmented plugs or the steps of inserting a calibration or test plug. Herrick (20020198453) used the Schirmer’s Tear secretion test with a gelatin rod to determine whether a temporary or permanent occlusion will be helpful. Cadden US 2013/0053794 discusses fitting prior to use but not the exact procedure of fitting for length and using different individual additive segments to the plug. Takashima (US 2006/0235367) while teaching segments of an implant, does not teach the implant as a plug that is incrementally added to the implanted segment prior to inserting a long-term canalicular plug. While optimizing the length of the implant may be obvious, the prior art fails to use test or calibration plugs in iteration to increase the length of the plug. Therefore, it would not have been obvious to a person of ordinary skill in the art to modify the cited prior art to arrive at the instant invention without sufficient motivation and claims 19-26 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781